EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Franz on August 10, 2021.
The application has been amended as follows: amend claim 10 to read “The method of claim [[9]] 7, wherein the quantum system is provided for use in a quantum computation, and wherein the method of claim [[6]] 7 is repeatedly performed after one or more computation operations in the quantum computation.”
Amend claim 11 to read “The method of claim [[9]] 10, wherein a final step of the one or more computation operations comprises a measurement operation.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842